DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 20160231029) in view of Hall (US 5628522).
Regarding claim 1, Pan discloses an article of manufacture (Fig. 1) that serves as a portable breakroom (Fig. 1 and abstract), the article of manufacture comprising: 
a substantially rigid framework (650 and outer layers such as 310 in Fig. 1); 
one or more wheels (Fig. 1, wheels under 650), wherein the framework is connected to the wheels (Fig. 1) and is configured to move on the wheels by pushing and/or pulling the framework over a surface (paragraph 0015 and Fig. 1, capable of being pushed and/or pulled); 
mini kitchen and/or recreation room appliances (refrigerator 300 and microwave 400 in Fig. 1), permanently or detachably attached to the framework (Fig. 1, mounted on frame 650); 
wherein the framework is configured to receive electricity from an electrical source that is or is not attached to the framework (through power plug 540 in Fig. 4) and to distribute the electricity among the desired appliances (all appliances on the frame); and 
wherein the framework may be configured to receive water from a water source that is or is not attached to the framework (30 in Fig. 1) and to distribute the water among the desired appliances (paragraph 0013 and 0018, water flow through a refrigerator, a cup, and potentially a coffee maker).
Regarding claim 4, Pan discloses the article of manufacture of claim 1, wherein the framework further comprises power and/or water connectors or ports (water connector 40 in Fig. 2) that easily mate (paragraph 0015, when water reservoir is mounted on the top surface) with power or water connectors or ports (paragraph 0013, water outlet of water reservoir 30) of mini appliances (water reservoir 30 in Fig. 2) upon placing the desired appliances in their allotted spaces (top surface 310 in Fig. 1).
Regarding claim 5, Pan discloses the article of manufacture of claim 1, wherein the appliances include any combination of a cooler (abstract, refrigerator), a microwave (abstract), a sink, a toaster, a burner, and a coffee maker (paragraph 0018).
Regarding claim 6, Pan discloses the article of manufacture of claim 1, wherein the framework further includes any combination of a USB port, a current limiting device, lights (510 in Fig. 1), GPS, an alarm, and a communication system.
Regarding claim 7, Pan discloses the article of manufacture of claim 1, wherein other attachments to the framework are any combination of a toolbox, a foldable or non-foldable table (500 in Fig. 1), loud speakers, individual and/or collective locking mechanism for appliances, a storage cabinet, a trashcan (610 in Fig. 4), a wet or dry vacuum, a washer, a dryer, a washer-dryer, a location transmitter, and a radio/TV/music player.
Regarding claim 10, Pan discloses the article of manufacture of claim 1, wherein the water source is a water hose/pipe or an attached exchangeable or refillable (inherent for normal operation) water tank (30 in Fig. 2).
Regarding claim 11, Pan discloses a breakroom system (Fig. 1 and abstract) comprising: a substantially solid skeleton (650 and outer layers such as 310 in Fig. 1); at least one wheel (Fig. 1, wheels under 650) connected to the skeleton such that the skeleton moves on the at least one wheel by pushing and/or pulling the skeleton (paragraph 0015 and Fig. 1, capable of being pushed and/or pulled); mini household amenities (refrigerator 300 and microwave 400 in Fig. 1), permanently or detachably attached to the skeleton (Fig. 1, mounted on frame 650); wherein the skeleton is configured to receive electricity from an electrical source that may or may not be attached to the skeleton (through power plug 540 in Fig. 4) and to distribute the electricity among the desired amenities (all appliances on the skeleton/frame); and wherein the skeleton may be configured to receive water from a water source that may or may not be attached to the skeleton (30 in Fig. 1) and to distribute the electricity among the desired amenities (paragraph 0013 and 0018, water flow through a refrigerator, a cup, and potentially a coffee maker).
Regarding claim 12, Pan discloses the system of claim 11, wherein the skeleton further comprises power and/or water connectors or ports (water connector 40 in Fig. 2) that easily mate (paragraph 0015, when water reservoir is mounted on the top surface) with power or water connectors or ports (paragraph 0013, water outlet of water reservoir 30) of mini appliances (water reservoir 30 in Fig. 2) upon placing the desired appliances in their allotted spaces (top surface 310 in Fig. 1).
Regarding claim 13, Pan discloses the system of claim 11, wherein the mini household amenities include any combination of a cooler (abstract, refrigerator), a microwave (abstract), a sink, a toaster, a burner, and a coffee maker (paragraph 0018) and wherein the skeleton further includes any combination of a USB port, a current limiting device, lights (510 in Fig. 1), GPS, an alarm, a location transmitter, and a communication system.
Regarding claim 15, Pan discloses the system of claim 11, wherein the water source is a water hose/pipe or an attached exchangeable or refillable (inherent for normal operation) water tank (30 in Fig. 2).
Pan fails to disclose a dolly with one or two wheels.
However, Hall teaches two wheel dolly modified from four-wheel setup (Hall, Col. 6 lines 28-35).
Hall is considered to be analogous art because it is in the same field of carts as Pan. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by Pan to incorporate the teachings of Hall and have two wheels installed instead of four. Doing so allows simplification of the system (Hall, Col. 6 lines 28-35) and saves cost.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan in view of Hall as applied to claim 1 above, and further in view of Melkumyan et al. (US 20100026151), hereinafter Melkumyan.
Regarding claim 2, the combination of Pan in view of Hall discloses the article of manufacture of claim 1, but fails to disclose the framework also acts as an antenna for receiving and/or transmitting wireless signals.
However, Melkumyan teaches an antenna (Melkumyan, paragraph 0055).
Melkumyan is considered to be analogous art because it is in the same field of mobile cart as Pan and Hall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by the combination of Pan in view of Hall to incorporate the teachings of Melkumyan and have an antenna and a radio. Doing so provides audio information to users.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan in view of Hall as applied to claim 1 above, and further in view of Wang et al. (CN 108835905), hereinafter Wang.
Regarding claim 3, Pan discloses the article of manufacture of claim 1, but fails to disclose the framework also acts as a hotspot for internet access.
However, Wang teaches hotspot device (Wang, abstract).
Wang is considered to be analogous art because it is in the same field of dining table as Pan (Pan, table 500 in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by Pan to incorporate the teachings of Wang and have a hotspot device installed. Doing so provides internet access to the computer (Pan, laptop on table 500 in Fig. 1).
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan in view of Hall as applied to claims 1 and 11 above, and further in view of Mack.
Regarding claim 8, the combination of Pan in view of Hall discloses the article of manufacture of claim 1.
Regarding claim 9, the combination of Pan in view of Hall discloses the article of manufacture of claim 1.
Regarding claim 14, the combination of Pan in view of Hall discloses the article of manufacture of claim 11.
The combination of Pan in view of Hall fails to disclose the wheels are motorized as recited in claim 8, and the electrical source is city power or an attached or a non-attached chargeable or non-chargeable battery or an attached or a non- attached electrical power generator or a combination thereof as recited in claims 9 and 14.
However, Mack teaches motorized wheels (Mack, Col. 3 lines 57-60) and rechargeable battery (Mack, Fig. 10).
Mack is considered to be analogous art because it is in the same field of mobile cart as Pan and Hall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by the combination of Pan in view of Hall to incorporate the teachings of Mack and have motorized wheels and rechargeable battery. Doing so makes transporting the cart more convenient and provides power source to the appliances.
Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 4138504), hereinafter Mack in view of Hall.
Regarding claim 16, Mack discloses a portable recreation center (Fig. 1) comprising: multiple amenities (Fig. 1, cart, battery, trays, wheels, and heaters 104 and 106 in Fig. 3 and 10) of a recreation room and/or a breakroom (foods and trays in Fig. 1) attached to each other in a stack arrangement and/or side by side (Fig. 1, trays are both stacked and side by side), wherein at least a first amenity is configured to be electrically connected to a power supply (Col. 3 lines 52-54, battery to power supply, which is an AC power source) and at least a second amenity receives its electrical power from the at least first amenity (Fig. 10, heaters receive power from battery).
Regarding claim 17, Mack discloses the portable recreation center of claim 16, wherein only one amenity (Fig. 10, battery) is configured to be connected to the power supply and all other amenities that use electricity for their functions receive their electrical power, directly (Fig. 10 and Col. 3 lines 44-56) or in series, from the amenity that is connected to the power supply.
Regarding claim 19, Mack discloses the portable recreation center of claim 16, further comprising a dolly with one or more wheels (12 and 14 in Fig. 1), to which the portable recreation center is detachably or non-detachably attached (Fig. 1).
Mack fails to disclose a two-wheeled dolly.
However, Hall teaches two-wheeled dolly modified from four-wheel setup (Hall, Col. 6 lines 28-35).
Hall is considered to be analogous art because it is in the same field of carts as Mack. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by Mack to incorporate the teachings of Hall and have two wheels installed instead of four. Doing so allows simplification of the system (Hall, Col. 6 lines 28-35) and saves cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mack in view of Hall as applied to claim 16 above, and further in view of Buckley (US 0489893).
Regarding claim 18, the combination of Mack in view of Hall discloses the portable recreation center of claim 16, but fails to disclose at least one of the amenities is configured to be connected to a water supply or at least one of the amenities is a water supply or a water tank.
However, Buckley teaches a water tank (Buckley, e or e’ in Fig. 5).
Buckley is considered to be analogous art because it is in the same field of portable recreation center as Mack and Hall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portable recreation center as taught by the combination of Mack in view of Hall to incorporate the teachings of Buckley and have a water tank provided. Doing so provides water to users in need. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mack in view of Hall as applied to claim 16 above, and further in view of Wang.
Regarding claim 20, the combination of Mack in view of Hall discloses the article of manufacture of claim 16, but fails to disclose the portable recreation center also acts as a mobile hotspot.
However, Wang teaches hotspot device (Wang, abstract).
Wang is considered to be analogous art because it is in the same field of dining device as Mack and Hall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture as taught by Mack in view of Hall to incorporate the teachings of Wang and have a hotspot device installed. Doing so provides internet access for users.
Response to Arguments
Applicant’s arguments, see page 7 of Applicant's Response, filed 11/3/2022, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose portable carts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612